                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

 SHAWN M. COOPER                                                    :

                             Plaintiff                              :         CIVIL ACTION NO. 18-206

            v.                                                      :                  (JUDGE MANNION)

 NANCY A. BERRYHILL                                                 :

                             Defendant                              :

                                                            ORDER

          For the reasons set forth in the memorandum issued on this date, IT

IS HEREBY ORDERED THAT:

          (1) All of the findings reached by Judge Carlson in his report and

               recommendation will be ADOPTED as findings of this court;

          (2) The court, however, will direct judgment for the plaintiff;

          (3) The Commissioner shall AWARD plaintiff with Social Security

               Disability Insurance Benefits; and

          (4) The Clerk of Court is directed to CLOSE this case.



                                                                        s/   Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge


DATE: January 9, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-206-01-Order.docx
